The opinion of the Court was drawn up by
Whitman C. J.
— The instructions of the Judge to the jury, as to the proof of sanity, were unquestionably correct. No position can be better established than that, if a testator, a short time before making his will, be proved to have been of unsound mind, it throws the burthen of proof upon those who come 1o support the will to show the restoration of his sanity. The Judge must be understood to mean a general and fixed insanity; and not a mere temporary delirium, such as takes place in a fit of intoxication. When a person is laboring under a typhus fever, which it would seem was the testator’s disease, a suspension of the rational powers is often superinduced, of many days duration. And if the proof were, as the tendency of the testimony would seem to have been, that the testator had arrived to that- stage in the fever, when such *464suspension had, to a greater or less extent, taken place, so as to incapacitate him to make a will, those who would undertake to establish a will, thereafter made, during his sickness, should bé holden to prove, that he had, at the moment of making his will, recovered the use .of his reason. The authorities upon this point are collected, and well considered in Shelfor’s treatise on Insanity, &c. p. 275 to 290, and clearly support the ruling of the Judge in this particular.
The testimony objected to, 'Underscored by black lines, in certain depositions used in the case, we think was legally admissible. It was as to the appearance of the testator, when the deponents saw him. He appeared, they say, unconscious of what was going on around him ; and much prostrated by his sickness ; that he did not appear to know a certain individual; and that an endeavor to converse with him proved unsuccessful by reason of insanity. These were not mere matters of opinion, but facts, somewhat of a general cast, and combining many minute particulars. A cross-examination might have elicited the indications tending to establish the general facts. A witness might, in general terms, have testified that the testator was insane. It would have been competent for the adverse counsel to have inquired into the particulars conducive to the establishment of the general fact. So if a witness had testified that the testator was asleep, the particulars from which he became assured that such was the fact, might have been inquired into.
As to the testimony objected to but admitted, that one of the witnesses called by the appellee had stated, “ that he had lost his devotion ; that he intended now to serve the devil as long as he had served the Lord ; that he had a pack of cards which he carried about in his pocket, and called them his bible,” we think it should have been excluded. It was not relevant to the point in issue. The only effect of it was to disparage the witness. It did not conflict with any statement by him made ; nor did it, according to the rules of evidence, directly tend to show that his general character for truth was bad. The admission of such testimony would be opening a wide door *465for the introduction, without any definite limitation, of the idle conversations of a witness from his earliest manhood. In this instance the jury may have been seriously prejudiced by its introduction ; and may have been led to place less reliance upon the witness’ testimony than they otherwise would have done. The appellee could not have expected such an attack upon his witness ; and therefore could not have come prepared to rebut it. Not being able to discover that it had not an undue effect upon the minds of the jury, in the conclusion to which they came, we think a new trial must be granted.